UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported: May 22, 2009) Innophos, Inc. Innophos Holdings, Inc. (Exact name of Registrants as specified in their Charters) Delaware 333-129951 20-1380712 Delaware 001-33124 20-1380758 (States or other jurisdictions of incorporation) (Commission File Numbers) (IRS Employer Identification Nos.) 259 Prospect Plains Road Cranbury, New Jersey 08512 (Address of Principal Executive Offices, including Zip Code) (609) 495-2495 (Registrants Telephone Number, Including Area Code) Not Applicable (Former names or former addresses, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On May 22, 2009, Registrant Innophos, Inc. and its wholly owned subsidiary, Innophos Canada, Inc. (each a Company and collectively, the Companies) entered into a Loan and Security Agreement (the Loan Agreement) with certain lenders (collectively, the Lenders) including Wachovia Bank, National Association, as agent. The Loan Agreement provides the Companies with a revolving line of credit from the Lenders of up to $65.0 million in the aggregate, with a $20 million letter of credit subfacility, terminating on May 22, 2013. Innophos Canada is permitted to access up to $10.0 million of the line of credit. The amount actually available to each of the Companies may be less than the maximum credit and will vary from time to time depending on, among other factors, the amount of its net eligible inventory and accounts receivable as calculated for purposes of the Loan Agreement. The obligations of each Company under the Loan Agreement are secured by the accounts receivable, inventory and other assets of such Company, not including equipment or real property. Innophos Inc.s Mexico-based subsidiaries are excluded from certain of the covenants under the Loan Agreement, do not guaranty the indebtedness of the Companies incurred under it, and do not furnish collateral in connection with it. The Loan Agreement includes affirmative as well as negative covenants that prohibit or restrict a variety of actions without the Lenders approval, including covenants that affect the ability of the Companies and their subsidiaries among other things to (a) incur or guarantee debt, (b) create liens, (c) enter into mergers, recapitalizations or similar transactions or purchase all or substantially all of the assets or stock of another party, (d) sell assets, (e) change names, (f) make certain changes to their business, (g) optionally prepay, amend, acquire or refinance indebtedness, (h) pay dividends on, or purchase, acquire or redeem shares of, capital stock, (i) change accounting methods, (j) make investments, or (k) enter into transactions with affiliates. In addition, the Loan Agreement requires the Companies to maintain a fixed charge coverage ratio (on a consolidated basis) of at least 1.00 to 1.00 as of the last day of each calendar month for the preceding twelve consecutive fiscal months during any Compliance Period. Compliance Period is defined as any period beginning on a day on which (i) an event of default under the Loan Agreement has occurred and is continuing or (ii) the excess availability under the revolving credit facility is less than $16.0 million through and including the first day when excess availability has exceeded $16.0 million for 60 consecutive days during each of which no event of default has occurred. The Loan Agreement also requires the Companies to maintain at all times excess availability under the revolving credit facility of at least $6.5 million. As of May 22, 2009, the Companies had the maximum availability of $65.0 million as calculated in accordance with the Loan Agreement. No amounts were borrowed under the revolving credit line at that date.
